Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
OLIVE DIXON,                                                      INDEX NO.

                      Plaintiff,
                                                                  COMPLAINT
        v.

BNV HOME CARE AGENCY, INC. a/k/a                                  JURY TRIAL DEMANDED
BNV HOME CARE SERVICES, INC.,

                       Defendants.
---------------------------------------------------------x

        Plaintiff, Olive Dixon, by and through her attorney Law Office of Finn W. Dusenbery,

alleges as follows:

                                      JURISDICTION AND VENUE

        1.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”). This Court has supplemental jurisdiction over the New York state law claims, as they

are so related to the claims in this action within the Court’s original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.

        2.       Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                                    THE PARTIES

        3.       Defendant BNV Home Care Agency, Inc. a/k/a BNV Home Care Services, Inc.

(“BNV”) is a New York corporation located at 96-60 Queens Blvd, Rego Park, NY 11374.
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 2 of 12 PageID #: 2



       4.        Defendant BNV operates a home care staffing agency that employs home care

workers to provide care and assistance to elderly, disabled or sick individuals in and around New

York City.

       5.        Upon information and belief, Defendant BNV has an annual gross volume of

sales in excess of $500,000.

       6.        Upon information and belief, Defendant BNV has employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for interstate

commerce.

       7.        Plaintiff Olive Dixon (“Plaintiff Olive Dixon”) was employed by Defendants as a

home health aide.

                                    STATEMENT OF FACTS

       8.    Defendant committed the acts alleged in this Complaint knowingly, intentionally

and willfully.

       9.        Defendant knew that nonpayment of minimum wage, overtime, spread of hours

premium, and failure to provide required notices violated federal and state laws.

       10.       From around August 2016 to February 2019, Plaintiff was employed by

Defendant as a home health aide in Queens and worked approximately five or six 24-hour shifts

per week.

       11.       From around March 2019 to May 2019, Plaintiff was employed by Defendant as a

home health aide in Queens and worked approximately three 24-hour shifts per week.

       12.       Plaintiff Dixon’s duties generally included grooming, bathing, toileting, feeding

patients, doing laundry for patients, getting patients’ groceries, and turning patients in the night

and changing their clothes.




                                                  2
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 3 of 12 PageID #: 3



         13.   For each 24-hour shift, Plaintiff generally worked about twenty (20) hours per

shift.

         14.   For each 24-hour shift, Defendant only paid Plaintiff for thirteen (13) hours.

         15.   Defendant did not pay Plaintiff for all hours worked.

         16.   For the hours that Defendant did pay Plaintiff for on 24-hour shifts, Defendant

generally paid Plaintiff approximately $10.38 per hour for the first forty (40) hours and then

approximately $15.57 per hour above forty (40) hours per week in 2016.

         17.   For the hours that Defendant did pay Plaintiff for on 24-hour shifts, Defendant

generally paid Plaintiff approximately $11 per hour for the first forty (40) hours and then

approximately $16.50 per hour above forty (40) hours per week in 2017.

         18.   For the hours that Defendant did pay Plaintiff for on 24-hour shifts, Defendant

generally paid Plaintiff approximately $13 per hour for the first forty (40) hours and then

approximately $19.50 per hour above forty (40) hours per week in 2018.

         19.   For the hours that Defendant did pay Plaintiff for on 24-hour shifts, Defendant

generally paid Plaintiff approximately $15 per hour for the first forty (40) hours and then

approximately $22.50 per hour above forty (40) hours per week in 2019.

         20.   When Plaintiff was working for Defendant, Plaintiff was required to be ready and

available to provide assistance to her patients as needed.

         21.   While Plaintiff was working for Defendant, Plaintiff was not free to leave her

patients’ homes.

         22.   Throughout her employment, Plaintiff maintained her own residence that was not

the home of any of Plaintiff’s patients.




                                                 3
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 4 of 12 PageID #: 4



        23.     Plaintiff generally did not get five (5) total hours of sleep on each 24-hour shift

because she would have to care for or assist the patient in the middle of the night, such as by

turning a patient and changing the patient’s clothes or monitoring the patient.

        24.     On each 24-hour shift, Plaintiff’s sleep was generally interrupted at least four (4)

times per night in order to care for or assist her patients.

        25.     From around August 2016 to February 2019, Plaintiff slept on a cot in a living

room without privacy and did not have a dresser or closet to put her belongings.

        26.     From around March 2019 to October 2019, Plaintiff slept in the same room as the

patient and did not have a dresser or closet to put her belongings.

        27.     Defendant did not pay Plaintiff the federal or state minimum wage for all hours

worked.

        28.     Defendant did not pay Plaintiff an overtime premium of one and a half times

Plaintiff’s regular rate for hours worked in excess of forty (40) per week.

        29.     As set forth above, Plaintiff’s workdays regularly lasted longer than 10 hours.

However, Defendant did not pay Plaintiff New York’s spread of hours premium when Plaintiff’s

workdays lasted more than 10 hours.

        30.     Defendants never provided Plaintiff Dixon with the notices or wage statements

required by New York Labor Law § 195.

        31.     Plaintiff is a “Home Care Aide” within the meaning of NY Public Health Law §

3614-c.

        32.     Defendant is a “certified home health agency,” “long term home health care

program,” “managed care plan” and/or “licensed home care services agency” that furnishes

“home care aide” within the meaning of NY Public Health Law § 3614-c.




                                                   4
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 5 of 12 PageID #: 5



        33.     Upon information and belief, Defendant entered into contract(s) with government

agencies which called for Defendant to pay Plaintiff prevailing rates of wages and benefits as

required by NY Public Health Law § 3614-c.

        34.     Upon information and belief, the schedule of prevailing rates of wages and

benefits to be paid all workers furnishing labor pursuant to the contracts was included in and

formed a part of the contract(s).

        35.     From around August 2016 to February 2019, Plaintiff furnished labor to

Defendant in furtherance of Defendant’s performance of the contract(s). Nevertheless,

Defendant willfully paid Plaintiff less than the prevailing rate of wages and benefits to which

Plaintiff was entitled.

        36.     The agreement to pay Plaintiff the prevailing rates of wages and benefits as

required by NY Public Health Law § 3614-c was made for the benefit of Plaintiff.

        37.     Pursuant to NY Public Health Law § 3614-c, governmental agencies "must obtain

a written certification from the licensed home care services agency or other third party, on forms

prepared by the department in consultation with the department of labor, which attests to the

licensed home care services agency's or other third party's compliance with the terms of this

section. Such certifications shall also obligate the certified home health agency, long term home

health care program . . . to obtain . . . on no less than a quarterly basis, all information from the

licensed home care services agency or other third parties necessary to verify compliance with the

terms of this section. Such certifications and the information exchanged pursuant to them shall

be retained by all certified home health agencies, long term home health care programs, or

managed care plans, and all licensed home care services agencies, or other third parties for a

period of no less than ten years, and made available to the department upon request."




                                                   5
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 6 of 12 PageID #: 6



       38.      Upon information and belief, Defendant made the required certifications

concerning compliance with the wage provisions of NY Public Health Law § 3614-c.

       39.      Ms. Dixon did not receive education, pension or health insurance benefits, or a

flex card.

                               FIRST CLAIM FOR RELIEF
                   (FLSA Minimum Wage Violations, 29 U.S.C. §§ 201, et seq.)

       40.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       41.      At all relevant times, Defendant has been, and continues to be, an “employer”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within

the meaning of FLSA, 29 U.S.C. § 203. At all relevant times, Defendant has employed

“employee[s]” including Plaintiff.

       42.      Throughout the relevant statute of limitations period, Defendant knowingly failed

to pay Plaintiff the federal minimum wage for each hour worked.

       43.      Plaintiff seeks damages in the amount of his unpaid minimum wage

compensation, liquidated (double) damages as provided by the FLSA for minimum wage

violations, attorneys’ fees and costs, and such other legal and equitable relief as this Court deems

just and proper.

                              SECOND CLAIM FOR RELIEF
             (New York State Minimum Wage Violations, N.Y. Lab. L. §§ 650 et seq.
                       N.Y. Comp. Codes R. & Regs., tit. 12, § 142-2.1)


       44.      Plaintiff reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       45.      Throughout the relevant statute of limitations period, Defendant did not pay

Plaintiff the New York minimum wage for all hours worked.


                                                 6
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 7 of 12 PageID #: 7



       46.     Defendant’s failure to pay Plaintiff the New York minimum wage was willful.

       47.     Plaintiff seeks damages in the amount of her unpaid minimum wage

compensation, liquidated damages as provided by the New York Labor Law for minimum wage

violations, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal and

equitable relief as this Court deems just and proper.

                             THIRD CLAIM FOR RELIEF
                     (FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.)

       48.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       49.     Throughout the relevant statute of limitations period, Plaintiff regularly worked in

excess of forty (40) hours per workweek.

       50.     At all relevant times, Defendant had and operated under a decision, policy and

plan, and under common policies, programs, practices, procedures, protocols, routines and rules

of willfully failing and refusing to pay Plaintiff an overtime premium of one and a half times

Plaintiff’s regular rate for hours worked in excess of forty (40) per workweek and willfully

failing to keep records required by the FLSA and relevant regulations even though the Plaintiff

has been and are entitled to overtime.

       51.     At all relevant times, Defendant willfully, regularly and repeatedly failed to pay

Plaintiff at the required overtime rate of one and a half times Plaintiff’s regular rate for hours

worked in excess of forty (40) hours per workweek.

       52.     Plaintiff seeks damages in the amount of her unpaid overtime compensation,

liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees

and costs, and such other legal and equitable relief as this Court deems just and proper.




                                                  7
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 8 of 12 PageID #: 8




                            FOURTH CLAIM FOR RELIEF
              (New York State Overtime Violations, N.Y. Lab. L. §§ 650 et seq.
                     N.Y. Comp. Codes R. & Regs., tit. 12, § 142-2.2)

       53.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       54.     It is unlawful under New York law for an employer to suffer or permit a non-

exempt employee to work without paying overtime wages for all hours worked in excess of forty

(40) hours in any workweek.

       55.     Throughout the relevant statute of limitations period, Defendant willfully,

regularly and repeatedly failed to pay Plaintiff at the required overtime rate of one-and-one-half

times Plaintiff’s regular rate for hours worked in excess of forty (40) hours per workweek.

       56.     Plaintiff seeks damages in the amount of their unpaid overtime compensation,

liquidated damages as provided by the New York Labor Law for overtime violations, pre- and

post-judgment interest, attorneys’ fees and costs, and such other legal and equitable relief as this

Court deems just and proper.

                             FIFTH CLAIM FOR RELIEF
              (New York Spread of Hours Provisions, N.Y. Lab. L. § 650 et seq.,
                      N.Y. Comp. Code R. & Regs. tit. 12, § 142-2.4)

       57.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       58.     Throughout the relevant statute of limitations period, Plaintiff’s workdays

regularly lasted more than ten (10) hours.

       59.     Throughout the relevant statute of limitations period, Defendant willfully and

intentionally failed to compensate Plaintiff one hour’s pay at the basic New York minimum




                                                 8
  Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 9 of 12 PageID #: 9



 hourly wage rate when Plaintiff’s workday lasted more than ten (10) hours, as required by New

 York law.

        60.     As a result of Defendant’s willful and unlawful conduct, Plaintiff is entitled to an

 award of damages, including liquidated damages, in amount to be determined at trial, pre- and

 post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                               SIXTH CLAIM FOR RELIEF
                   (New York Notice Requirements, N.Y. Lab. L. §§ 195, 198)

        61.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

 they were set forth again herein.

        62.     Defendant did not provide Plaintiff with the notices or wage statements required

 by N.Y. Lab. Law § 195.

        63.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to an award of

 damages pursuant to N.Y. Lab. Law § 198, in amount to be determined at trial, pre- and post-

 judgment interest, and attorneys’ fees and costs as provided for by N.Y. Lab. Law § 663.

                                     SEVENTH CLAIM FOR RELIEF
                                         (Breach of Contract)

      64.     Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint.

        65.     Upon information and belief, Defendants entered into contract(s) with

 government agencies that required Defendants to pay Plaintiffs wages as required by NY Public

 Health Law § 3614-c.

        66.     Upon information and belief, the schedule of prevailing rates of wages and

 benefits to be paid all workers furnishing labor pursuant to the contracts was included in and

 formed a part of the contract(s).




                                                 9
 Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 10 of 12 PageID #: 10



            67.    From around August 2016 to February 2019, Plaintiff furnished labor to

  Defendant in furtherance of Defendant’s performance of the contract(s).

            68.    Defendants willfully paid Plaintiffs less than the prevailing rates of wages and

  benefits to which Plaintiffs were entitled and breached their obligation to pay Plaintiffs all wages

  they were due as required by NY Public Health Law § 3614-c.

        69.       Upon information and belief, at all times relevant to this complaint, Defendant was

required to certify and did certify that it paid Plaintiff wages as required by NY Public Health Law

§ 3614-c.

        70.       Plaintiff, as a third party beneficiary of Defendant’s contract with government

agencies to pay wages as required by the NY Health Care Worker Wage Parity Act is entitled to

relief for the breach of this contractual obligation and the violation of this Act, plus interest.


                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs pray for relief as follows:

            A.     An award of damages, according to proof, to be paid by Defendant;

            B.     Liquidated damages and penalties available under applicable laws;

            C.     Costs of action incurred herein, including expert fees;

            D.     Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663

                   and other applicable statutes;

            E.     Pre-judgment and post-judgment interest, as provided by law; and

            F.     Such other and further legal and equitable relief as this Court deems necessary,

                   just and proper.




                                                    10
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 11 of 12 PageID #: 11




Dated: New York, New York      Respectfully submitted,
       March 12, 2020


                               By: /s/ Finn W. Dusenbery___________
                                   Finn W. Dusenbery
                                   LAW OFFICE OF FINN W. DUSENBERY
                                   57 W. 57th St, 4th Fl
                                   New York, NY 10019
                                   Tel: (212) 583-0030
                                   Fax: (646) 786-3250

                                   Attorney for Plaintiff




                                      11
Case 1:20-cv-01348-AMD-LB Document 1 Filed 03/13/20 Page 12 of 12 PageID #: 12



                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.




                                              12
